       Case 2:18-cr-00422-SMB Document 1041 Filed 07/14/20 Page 1 of 2



 1   DAVID EISENBERG
     DAVID EISENBERG, P.L.C.
 2   3550 N. Central Avenue, Ste. 1155
     Phoenix, Arizona 85012
 3   Arizona State Bar No. 017218
     Telephone: (602.237.5076)
 4   Email: david@deisenbergplc.com

 5   Attorney for Defendant Andrew Padilla

 6
                                     UNITED STATES DISTRICT COURT
 7
                                              DISTRICT OF ARIZONA
 8
 9    United States of America,
                                                              CR 18-00422-06-PHX-SMB
10                     Plaintiff,
              v.                                         DEFENDANT PADILLA’S NOTICE
11                                                         OF JOINDER IN DEFENDANT
      Andrew Padilla,                                    SPEAR’S MOTION FOR ISSUANCE
12                                                        OF RULE 17( c) SUBPOENAS (Doc.
                       Defendant.                                   No. 1019)
13
          Defendant Andrew Padilla, by and through undersigned counsel, hereby gives notice that
14
     he joins in Defendant Spear’s Motion For Issuance of Rule 17( c) Subpoenas, which is docketed
15
     at Doc. No. 1019. Padilla adopts all of the positions, factual and legal arguments set forth in the
16
     Defendant’s motion as if fully set forth herein.
17
          Respectfully submitted this 14 th day of July, 2020.
18
19
                                                         s/ David Eisenberg
20
                                                         DAVID EISENBERG
21                                                       Attorney for Andrew Padilla
22
                                             CERTIFICATE OF SERVICE
23
24   I hereby certify that on July 14, 2020, I electronically transmitted the attached document to the
     Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of Electronic
25   Filing to the following CM/ECF registrants:
26   Kevin M. Rapp, Kevin.Rapp@usdoj.com
     Margaret Wu Perlmeter, Margaret.perlmeter@usdoj.gov
27   Reginald E. Jones, reginald.jones4@usdoj.gov
     Peter Shawn Kozinets, Peter.Kozinets@usdoj.gov
28   Andrew C. Stone, andrew.stone@usdoj.gov
       Case 2:18-cr-00422-SMB Document 1041 Filed 07/14/20 Page 2 of 2



 1   John Jacob Kucera, john.kucera@usdoj.gov
 2   Paul J. Cambria, pcambria@lglaw.com
     Erin E. McCampbell, emccampbell@lglaw.com
 3   Thomas H. Bienert, Jr. tbienert@bienertkatzman.com
     Whitney Z. Bernstein, wbernstein@bienertkatzman.com
 4   Ariel A. Neuman, aan@birdmarella.com
     Gary S. Lincenberg, glincenberg@birdmarella.com
 5   Gopi K. Panchapakesan, gpanchapakesan@birdmarella.com
     Bruce S. Feder, bf@federlawpa.com
 6   Joy Malby Bertrand, joyous@mailbag.com
 7
 8     s/ David Eisenberg
        David Eisenberg
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                              2
